Citation Nr: 1000652	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for pacemaker implant.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease (DJD) of the left 
hand, with primary involvement of the left thumb and index 
finger.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to April 
1965.  He was injured on October 22, 1966, and thus, achieved 
"Veteran" status for his period of inactive duty training 
from October 22, 1966, to October 23, 1966.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.1; see Laruan v. West, 11 Vet. App. 
80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The RO, in pertinent part, awarded 
service connection for DJD of the left hand with a 10 percent 
rating effective June 2004, as well as denying service 
connection for pacemaker implant, hypertension, and bilateral 
hearing loss.   

The Veteran presented testimony before the RO in April 2006 
and the Board in October 2009.  The transcripts have been 
associated with the claims folder.

The Board notes that after the May 2009 supplemental 
statement of the case (SSOC) was issued, the Veteran 
submitted a September 2009 letter from Dr. FHS. The Veteran 
waived initial RO consideration of the newly submitted 
evidence and as such, it was considered in preparation of 
this Decision and Remand.  38 C.F.R. § 20.1304(c).

The claim for DJD of the left hand is addressed in the Remand 
portion of the instant decision and REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not show 
the presence of current hearing loss disability for VA 
compensation purposes as defined in 38 C.F.R. § 3.385.

3.  A pacemaker implant was not incurred during the Veteran's 
active military service or within the year following 
separation from said service; it is not proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury. 

4.  Hypertension was not incurred during the Veteran's active 
military service or within the year following separation from 
said service; it is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).


2.  The criteria for the establishment of service connection 
for pacemaker implant are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

3.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss and/or cardiovascular disease, including hypertension, 
becomes manifest to a degree of at least 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18 (1993).  

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
asserts that is the result of acoustic trauma sustained when 
a mortar shell exploded, which resulted in his right hand 
amputation and right eye blindness. 

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  While the 
Veteran was exposed to a great deal of noise during the 
aforementioned explosion, as previously conceded by VA in the 
award of service connection for tinnitus, the record does not 
contain competent evidence that he has a current hearing loss 
disability for VA compensation purposes. 

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

First, the service treatment records are devoid of 
complaints, treatment, or diagnoses of bilateral hearing 
loss.  The March 1965 separation examination showed the 
Veteran scored a 15/15 on both the whispered and spoken voice 
tests.  An audiogram was performed in February 1967, in 
connection with the Medical Evaluation Board.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

Post-service, the April 1967 VA examination revealed the ears 
were normal.  Most recently, on the authorized audiological 
evaluation in May 2006, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
10
15
LEFT
20
20
5
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

The Veteran is competent to report symptoms referable to his 
hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Though the Veteran contends he has bilateral hearing loss 
disability that was caused by an incident of military 
service, there is simply no objective medical evidence on 
file supporting the Veteran's assertion, and his statements 
do not constitute competent evidence of a medical diagnosis 
as only those medically trained are competent to diagnose a 
condition and identify likely etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board acknowledges that the VA examiner in May 2006 
expresses the opinion that both bilateral hearing loss and 
intermittent tinnitus were at least as likely as not related 
to exposure to loud noise while in service.  The Veteran's 
hearing, however, as shown by subsequent testing in May 2006, 
does not meet the criteria for the presence of hearing loss 
disability as defined in 38 C.F.R. § 3.385. 

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

Pacemaker Implant & Hypertension

The Veteran contends that he is entitled to service 
connection for a pacemaker implant and hypertension.  
Specifically, he asserts that the claimed conditions are the 
result of circulation problems from being an amputee, i.e. 
secondary to the service-connected disabilities of right hand 
amputation and right eye blindness.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeals as to these issues will be denied on a direct and 
a secondary basis.  
  
Turning first to direct service connection, the Board finds 
it pertinent that service treatment records are wholly devoid 
of treatment or diagnoses regarding cardiovascular disease, 
including hypertension.  The first diagnosis of hypertension 
is in approximately 1992, 30 years after separation from 
military service.  (Note: a letter from Dr. EKG dated in 
March 1998 indicates the Veteran was treated for hypertension 
for approximately 4 years).  The pacemaker was implanted in 
2002, some 36 years after separation from military service.  
Both occurrences are clearly outside the one-year presumptive 
period for cardiovascular-renal disease, including 
hypertension.  38 C.F.R. §§ 3.307, 3.309. 

The 30 years for hypertension and 36 years for pacemaker 
implant without medical evidence of complaints or treatment 
is a fact that tends to show these conditions did not have 
their onset in service or for many years thereafter.  See 
Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Moreover, the file contains no 
medical evidence or opinions that would link hypertension and 
pacemaker implant directly to the Veteran's active service.  
38 C.F.R. § 3.303.  Direct service connection for these 
conditions is clearly not warranted.

The Board next turns to the Veteran's claims that his 
pacemaker implant and hypertension are related to the 
service-connected right hand amputation and right eye 
blindness.  The medical evidence is clearly against such a 
finding.

Private medical records from Dr. DO dated in March 1998 show 
the Veteran had many risk factors for coronary artery 
disease, including a past history of heavy smoking, 
hyperlipidemia, and a six-year history of hypertension.  
Right eye blindness and right hand amputation were noted.  As 
noted above, Dr. EKG noted in March 1998 that the Veteran had 
been on anti-hypertensive medication for approximately four 
years. 

In 2002, Dr. DO noted the Veteran had a longstanding history 
of hyperlipidemia and bradyarrhythmia.  Dr. DO further noted 
that an echocardiogram performed in 1998 showed left 
ventricular hypertrophy secondary to longstanding history of 
hypertension.  The Veteran underwent pacemaker insertion in 
May 2002. 

Records from Dr. EB dated in June 2002 show the Veteran had 
insulin resistance syndrome with hypertension.  An April 2008 
letter from Dr. KEH indicated that while he didn't know with 
certainty, it was not unreasonable to assume that the loss of 
the Veteran's right hand and sight in his right eye 
contributed to his hypertension. 

In October 2008, the RO sought a VA medical opinion.  The VA 
examiner conducted an extensive review of the claims folder, 
which included service treatment records, post-service 
clinical records and diagnostic studies, as well as the April 
2008 letter from Dr. KEH.  Thereafter, the VA examiner opined 
that the Veteran's hypertension was not caused by or a result 
of any of the service-connected disabilities.  

The examiner indicated the opinion was based on four major 
factors: (1) hypertension was not documented until 28 years 
after separation from service; (2) prior to the diagnosis of 
hypertension the Veteran had several risk factors associated 
with hypertension, including smoking, obesity, and 
urolithiasis; (3) the Veteran's treating physician Dr. B 
diagnosed him with combined hyperlipidemia and insulin 
resistance syndrome; and (4) Dr. KEH's opinion had no 
supporting medical basis from which the opinion could be 
substantiated by either medical facts specific to the 
Veteran's history or medical literature.   The VA examiner 
additionally noted the medical literature did not describe 
causal or aggravating associations between hypertension and 
trauma such as that experienced by the Veteran after such a 
period of time, i.e. 28 years post-service without being 
diagnosed with hypertension.

These are the only medical opinions of record regarding the 
question of whether hypertension had any connection to the 
service-connected right hand amputation and right eye 
blindness.  The Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of the October 2008 VA examiner.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board in looking at the findings of the October 2008 VA 
medical opinion, notes that the examiner undertook a complete 
review of the Veteran's medical history, to include both 
service and post-service clinical records and diagnostic 
studies.  The examiner additionally considered the opinion of 
Dr. KEH.   In contrast, the Board finds that Dr.  KEH's April 
2008 statement was equivocal at best.  The conclusion was not 
supported by objective medical evidence.  The Board bases its 
conclusion on the doctor's own omission that he did not 
"know with certainty," whether hypertension was related to 
the right hand amputation and right eye blindness, but that 
it was "reasonable to assume" that these had contributed to 
his hypertension, as well as other problems listed.  Thus, 
the statement is not probative of the matter on appeal.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Based on the aforementioned, the Board has afforded more 
weight to the October 2008 VA medical opinion and finds that 
the clinical evidence of record does not support a finding of 
secondary service connection for hypertension.

The Board considered, but decided against, remanding the 
claim for pacemaker implant for a medical opinion.  An 
opinion is not necessary in order to decide the claim in this 
case because the record does not contain any evidence that 
the Veteran suffered from cardiovascular disease in service 
or until many years thereafter, necessitating pacemaker 
implant.  Moreover, other than the Veteran's statements, 
there is no evidence that the claimed pacemaker implant may 
be associated with his period of military service or a 
service-connected disability.  In fact, the evidence suggests 
that it is the result of non-service connected disabilities, 
to include hypertension.  38 C.F.R. § 3.159(c)(4)(i); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003).  


Though the Veteran contends he has pacemaker implant and 
hypertension that are related to circulation problems as the 
result of being an amputee, there is simply no medical 
evidence on file supporting the Veteran's assertion, and his 
statements do not constitute competent evidence of a medical 
nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.  

The evidence is not in relative equipoise.  The claimed 
conditions were not shown during service or for years 
thereafter.  As discussed above, the Board has concluded that 
the probative medical evidence does not link either pacemaker 
implantation or hypertension to the Veteran's military 
service on any basis, to include as secondary to the service 
connected right hand amputation and right eye blindness.  
Thus, the preponderance of the evidence is against the claims 
and the appeals must therefore be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.310; Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.  

III.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in July 2004.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was sent in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA and 
private medical records, lay statements, reports of VA 
examination, and the transcripts from the April 2006 RO and 
October 2009 Board hearings.  The Veteran has not identified 
any other evidence which has not been obtained.

The Board notes that records from Lawrence and Memorial 
Hospital were no longer available, as the files were only 
maintained for 25 years.  Any further attempts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 




ORDER

Entitlement to bilateral hearing loss is denied.

Entitlement to service connection for pacemaker implant is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran has also appealed the initial disability rating 
assigned for the service-connected DJD of the left hand.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A remand is necessary in order to afford the Veteran an 
additional VA examination in connection with this claim.  
38 U.S.C.A. § 5103A(d).  In a May 2009 VA Form 21-4138, 
Statement in Support of Claim, the Veteran maintained that 
his DJD of the left hand had worsened in severity since the 
last VA examination in May 2006.  Specifically, he asserts 
that his pain and discomfort levels have increased.  He 
further maintains that he suffers from a decrease in strength 
and the DJD of the left hand has substantially limited his 
ability to perform routine activities.  Finally, he asserts 
that his left hand disability is affecting his ability to 
perform at his job.  In support of these assertions he 
submitted a September 2009 letter from Dr. FHS, which 
suggests the Veteran has had a progressive loss of function 
affecting his left hand and wrist, to include swelling and 
pain.   

The Board can not ascertain to what extent the DJD of the 
left hand has increased in severity, if at all, without a new 
VA examination.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there 
is evidence of a material change in the Veteran's condition 
or as in the instant case, when the Veteran asserts that the 
service-connected disability in question has undergone an 
increase in severity since the time of his last VA 
examination, the prior VA examination report may be 
inadequate for rating purposes and a new VA examination is 
required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 
Vet. App. 400, 402-03 (1997).  

Any ongoing VA medical records pertinent to the issue should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

The Board has determined that further adjudicative action by 
the RO is also necessary prior to disposition of the claim.  
As noted above, the Veteran raised an argument that his 
service-connected DJD of the left hand interfered with his 
employability.  Once all the development above has been 
completed, this aspect of the Veteran's claim should be 
addressed, i.e. the RO should determine whether an increased 
rating should be assigned on a schedular basis and whether 
referral to the Director of Compensation and Pension for an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) are fully 
complied with and satisfied. See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

2.  The RO should obtain any ongoing VA 
treatment records not on file pertaining 
to treatment of the Veteran for DJD of 
the left hand.  All requests for records 
and their responses should be clearly 
delineated in the claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a VA orthopedic examination to ascertain 
the current severity of the Veteran's 
service connected DJD of the left hand.  
The Veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  Following review of the claims 
file and examination of the Veteran, the 
examiner should offer an opinion 
regarding the degree of functional 
impairment caused by DJD of the left 
hand.  Specifically, the examiner must 
indicate whether there is any ankylosis, 
unfavorable or favorable, of any of the 
digits of the left hand.  The examiner 
should also comment on the impact that 
the Veteran's DJD of the left hand has on 
his ability to obtain and maintain 
gainful employment.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

4.  The RO must advise the Veteran that 
the conduct of the efforts as directed in 
this remand, as well as any other 
development deemed necessary, is needed 
for a comprehensive and correct 
adjudication of his claim.  His 
cooperation in VA's efforts to develop 
his claim, including reporting for any 
scheduled VA examination, is both 
critical and appreciated.  The Veteran is 
also advised that failure to report for 
any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 20 percent 
for DJD of the left hand, on a schedular 
and extraschedular basis, in light of all 
pertinent evidence and legal authority.  
Adjudication of the claim for a higher 
initial evaluation should include 
specific consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found), is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


